Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO

LEASE DOCUMENTS

This First Amendment to Lease Documents (the “Amendment”) is entered into as of
May 27, 2020 (the “Effective Date”), by and among TRINITY FUNDING 1, LLC, a
Delaware limited liability company (as successor in interest to TRINITY CAPITAL
FUND III, L.P., a Delaware limited partnership) (“Lessor”), and ZOSANO PHARMA
CORPORATION., a Delaware corporation (“Lessee”).

RECITALS

Lessee and Lessor are parties to a Master Lease Agreement dated as of
September 25, 2018 (the “Lease”), a Security Agreement dated as of September 25,
2018 (the “Security Agreement”), Equipment Schedule No. 1-1 dated as of
September 25, 2018 (“Schedule 1”), Equipment Schedule No. 1-2 dated as of
December 11, 2018 (“Schedule 2”), Equipment Schedule No. 1-3 dated as of June 6,
2019 (“Schedule 3”), Equipment Schedule No. 1-4 dated as of September 13, 2019
(“Schedule 4”), and Equipment Schedule No. 1-5 dated as of November 27, 2019
(“Schedule 5”; Schedule 1, Schedule 2, Schedule 3, Schedule 4 and Schedule 5 are
sometimes individually referred to as a “Schedule” and, collectively, the
“Schedules”). The Lease, Security Agreement and Schedules are sometimes referred
to, collectively, as the “Lease Documents”. The parties desire to amend the
Lease Documents in accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1.    Definitions; Interpretation. Unless otherwise defined, all initially
capitalized terms in this Amendment shall be as defined in the Lease Documents.

2.    Amendments to Lease Documents. Subject to Section 4 of this Amendment, the
Lease Documents are amended as follows:

(a)    The following sentence is added to Section 4 of the Lease: “Promptly upon
receipt, and in any case upon Lessor’s reasonable request, Lessee shall deliver
to Lessor any account, brokerage and other statements from any banks or other
persons with which Lessee maintains accounts.”

(b) The sentence in Section 3 of the Lease that states “As used herein,
“Material Adverse Effect” shall mean (i) a materially adverse effect on the
business, financial condition, operations, performance or properties of Lessee,
or (ii) a material impairment of the ability of Lessee to perform its
obligations under or remain in compliance with such Schedule or any of the other
Lease Documents” is deleted, and replaced by the following: “As used herein,
“Material Adverse Effect” shall mean (i) a materially adverse effect on the
business, prospect of repayment, financial condition, operations, performance or
properties of Lessee, or (ii) a material impairment of the ability of Lessee to
perform its obligations under or remain in compliance with such Schedule or any
of the other Lease Documents.”



--------------------------------------------------------------------------------

(c)    Section 2 of the Security Agreement is amended to read as follows: “2.
Termination. This Agreement and the security interest hereunder shall terminate
on the earlier to occur of (x) until the date that falls six (6) months after
Debtor’s delivery to Secured Party of an executed Delivery and Acceptance
Certificate in the form attached hereto and Secured Party’s acceptance of that
Certificate and (y) payment in full of all Obligations (other than inchoate
indemnity obligations).

(d)    The following Section 7 is added to the Security Agreement: “7. Deposit
and Securities Accounts. Debtor shall cause all of its deposit, operating,
securities or other accounts, now existing or later arising, to be subject to
one or more control agreements in form and substance reasonably acceptable to
Secured Party. “Collateral” under Section 1 shall include all of the foregoing
property.”

(e)    Section 2 of each of the Schedules is amended to read as follows: “2.
TERM. Upon and after the date of execution hereof, the Equipment shall be
subject to the terms and conditions provided herein and in the Agreement. A full
term of lease with respect to said Equipment shall commence on the date hereof
and shall extend for Forty-Two (42) months after the first day of the month
following date of this Equipment Schedule (the “Base Lease Commencement Date”).”

(f)    The Rent payments provided for under Section 3(b) and Section 9(a) of
each Schedule are amended to be equal to the payments set forth in attached
Exhibit A.

(g)    Section 9 of each of the Schedules is amended and restated in its
entirety as follows:

 

  9.

END OF TERM; Purchase

At Lessee’s option, Lessee may purchase, upon the expiration of the original
term of this Lease, all of the Equipment as follows: On the date the Term of
this Lease expires, Lessee may pay to Lessor in cash any Rent due on that date
plus the purchase price for the Equipment so purchased, which price shall be an
amount equal to twelve percent (12%) of the Total Cost (the “Purchase Price”),
in addition to all taxes and charges upon sale. On the date of purchase, Lessor
shall deliver to Lessee a bill of sale transferring and assigning to Lessee, AS
IS, WHERE IS, without recourse or warranty, except (with respect to the status
of title conveyed) in respect of Lessor’s acts, all of Lessor’s right, title and
interest in and to the Equipment. Lessor shall not be required to make and may
specifically disclaim any representation or warranty as to the condition of the
Equipment or any other matters.

3.    Representations. Lessee represents and warrants to Lessor that (a) each of
the representations and warranties contained in the Lease Documents is true and
correct in all material respects on and as of the date hereof as though made at
and as of such date and (b) no Event of Default has occurred that is continuing.

4.    Conditions. As a condition to the effectiveness of this Amendment, Lessor
shall have received, in form and substance satisfactory to Lessor, the
following:

(a)    this Amendment;

(b)    a control agreement with UBS;

(c)    payment of an amount equal to all Lessor Expenses incurred through the
date of this Amendment; and

 

2



--------------------------------------------------------------------------------

(d)    such other documents, and completion of such other matters, as Lessor may
reasonably deem necessary or appropriate.

5.    Miscellaneous.

(a)    No Waiver. Nothing contained herein shall be deemed to constitute a
waiver of compliance with any term or condition contained in the Lease or any of
the other Lease Documents or constitute a course of conduct or dealing among the
parties. The Lease Documents, as amended hereby, shall be and remain in full
force and effect in accordance with its respective terms.

(b)    Integration. This Amendment constitutes a Lease Document and, together
with the other Lease Documents, incorporates all negotiations of the parties
hereto with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

(c)    Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart. Receipt by facsimile or other electronic transmission of
any executed signature page to this Amendment shall constitute effective
delivery of such signature page.

[SIGNATURE PAGES TO FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

LESSOR: TRINITY FUNDING 1, LLC, a Delaware limited liability company By: TRINITY
CAPITAL INC. a Maryland corporation Its: Managing Member By:  

/s/ Susan Echard

Name: Susan Echard Title: Chief Financial Officer LESSEE: ZOSANO PHARMA
CORPORATION By:  

/s/ Steven Lo

Name: Steven Lo Title: Chief Executive Officer

 

[Signature Page to First Amendment to Lease Documents]



--------------------------------------------------------------------------------

Exhibit A

 

Type     LEASE 1-1     Type      LEASE 1-2      Type      LEASE 1-3      Type  
   LEASE 1-4      Type      LEASE 1-5   Funding     $5,000,000.00     Funding  
   $2,800,000.00      Funding      $2,300,000.00      Funding      $2,300,000.00
     Funding      $1,600,000.00   Term     36     Term      36      Term      36
     Term      36      Term      36   Final PMT     $600,000.00     Final PMT  
   $336,000.00      Final PMT      $276,000.00      Final PMT      $276,000.00  
   Final PMT      $192,000.00   Original Rent Factor     0.0320    
Original Rent Factor      0.03117      Original Rent Factor      0.032234     
Original Rent Factor      0.032234      Original Rent Factor      0.03223433  
Reduced Rent Factor     0.010171     Reduced Rent Factor      0.009807     
Reduced Rent Factor      0.006458      Reduced Rent Factor      0.008848888     
Reduced Rent Factor      0.009070613   Funding 1           Funding 2            
Funding 3             Funding 4             Funding 5         
Period         Dates           Period         Dates             Period
        Dates             Period         Dates             Period         Dates
           Interim Rent       9/25/2018     $ 80,000.00       Interim Rent      
12/1/2018      $ 44,964.02        Interim Rent        6/6/2019      $ 37,069.48
       Interim Rent        9/1/2019      $ 37,069.48        Interim Rent       
11/27/2019      $ 25,787.47     1       10/1/2018     $ 160,000.00       1      
1/1/2019      $ 89,928.04        1        7/1/2019      $ 74,138.96        1  
     10/1/2019      $ 74,138.96        1        12/1/2019      $ 51,574.93     2
      11/1/2018     $ 160,000.00       2       2/1/2019      $ 89,928.04       
2        8/1/2019      $ 74,138.96        2        11/1/2019      $ 74,138.96  
     2        1/1/2020      $ 51,574.93     3       12/1/2018     $ 160,000.00  
    3       3/1/2019      $ 89,928.04        3        9/1/2019      $ 74,138.96
       3        12/1/2019      $ 74,138.96        3        2/1/2020      $
51,574.93     4       1/1/2019     $ 160,000.00       4       4/1/2019      $
89,928.04        4        10/1/2019      $ 74,138.96        4        1/1/2020  
   $ 74,138.96        4        3/1/2020      $ 51,574.93     5       2/1/2019  
  $ 160,000.00       5       5/1/2019      $ 89,928.04        5        11/1/2019
     $ 74,138.96        5        2/1/2020      $ 74,138.96        5       
4/1/2020      $ 51,574.93     6       3/1/2019     $ 160,000.00       6      
6/1/2019      $ 89,928.04        6        12/1/2019      $ 74,138.96        6  
     3/1/2020      $ 74,138.96        6        5/1/2020      $ 11,627.42     7  
    4/1/2019     $ 160,000.00       7       7/1/2019      $ 89,928.04        7  
     1/1/2020      $ 74,138.96        7        4/1/2020      $ 74,138.96       
7        6/1/2020      $ 11,627.42     8       5/1/2019     $ 160,000.00       8
      8/1/2019      $ 89,928.04        8        2/1/2020      $ 74,138.96       
8        5/1/2020      $ 15,760.11        8        7/1/2020      $ 11,627.42    
9       6/1/2019     $ 160,000.00       9       9/1/2019      $ 89,928.04       
9        3/1/2020      $ 74,138.96        9        6/1/2020      $ 15,760.11  
     9        8/1/2020      $ 11,627.42     10       7/1/2019     $ 160,000.00  
    10       10/1/2019      $ 89,928.04        10        4/1/2020      $
74,138.96        10        7/1/2020      $ 15,760.11        10        9/1/2020  
   $ 11,627.42     11       8/1/2019     $ 160,000.00       11       11/1/2019  
   $ 89,928.04        11        5/1/2020      $ 14,298.83        11       
8/1/2020      $ 15,760.11        11        10/1/2020      $ 11,627.42     12    
  9/1/2019     $ 160,000.00       12       12/1/2019      $ 89,928.04        12
       6/1/2020      $ 14,298.83        12        9/1/2020      $ 15,760.11     
  12        11/1/2020      $ 51,574.93     13       10/1/2019     $ 160,000.00  
    13       1/1/2020      $ 89,928.04        13        7/1/2020      $
14,298.83        13        10/1/2020      $ 15,760.11        13        12/1/2020
     $ 51,574.93     14       11/1/2019     $ 160,000.00       14       2/1/2020
     $ 89,928.04        14        8/1/2020      $ 14,298.83        14       
11/1/2020      $ 74,138.96        14        1/1/2021      $ 51,574.93     15    
  12/1/2019     $ 160,000.00       15       3/1/2020      $ 89,928.04        15
       9/1/2020      $ 14,298.83        15        12/1/2020      $ 74,138.96  
     15        2/1/2021      $ 51,574.93     16       1/1/2020     $ 160,000.00
      16       4/1/2020      $ 89,928.04        16        10/1/2020      $
14,298.83        16        1/1/2021      $ 74,138.96        16        3/1/2021  
   $ 51,574.93     17       2/1/2020     $ 160,000.00       17       5/1/2020  
   $ 13,348.98        17        11/1/2020      $ 74,138.96        17       
2/1/2021      $ 74,138.96        17        4/1/2021      $ 51,574.93     18    
  3/1/2020     $ 160,000.00       18       6/1/2020      $ 13,348.98        18  
     12/1/2020      $ 74,138.96        18        3/1/2021      $ 74,138.96     
  18        5/1/2021      $ 51,574.93     19       4/1/2020     $ 160,000.00    
  19       7/1/2020      $ 13,348.98        19        1/1/2021      $ 74,138.96
       19        4/1/2021      $ 74,138.96        19        6/1/2021      $
51,574.93     20       5/1/2020     $ 19,934.32       20       8/1/2020      $
13,348.98        20        2/1/2021      $ 74,138.96        20        5/1/2021  
   $ 74,138.96        20        7/1/2021      $ 51,574.93     21       6/1/2020
    $ 19,934.32       21       9/1/2020      $ 13,348.98        21       
3/1/2021      $ 74,138.96        21        6/1/2021      $ 74,138.96        21  
     8/1/2021      $ 51,574.93     22       7/1/2020     $ 19,934.32       22  
    10/1/2020      $ 13,348.98        22        4/1/2021      $ 74,138.96       
22        7/1/2021      $ 74,138.96        22        9/1/2021      $ 51,574.93  
  23       8/1/2020     $ 19,934.32       23       11/1/2020      $ 89,928.04  
     23        5/1/2021      $ 74,138.96        23        8/1/2021      $
74,138.96        23        10/1/2021      $ 51,574.93     24       9/1/2020    
$ 19,934.32       24       12/1/2020      $ 89,928.04        24        6/1/2021
     $ 74,138.96        24        9/1/2021      $ 74,138.96        24       
11/1/2021      $ 51,574.93     25       10/1/2020     $ 19,934.32       25      
1/1/2021      $ 89,928.04        25        7/1/2021      $ 74,138.96        25  
     10/1/2021      $ 74,138.96        25        12/1/2021      $ 51,574.93    
26       11/1/2020     $ 160,000.00       26       2/1/2021      $ 89,928.04  
     26        8/1/2021      $ 74,138.96        26        11/1/2021      $
74,138.96        26        1/1/2022      $ 51,574.93     27       12/1/2020    
$ 160,000.00       27       3/1/2021      $ 89,928.04        27        9/1/2021
     $ 74,138.96        27        12/1/2021      $ 74,138.96        27       
2/1/2022      $ 51,574.93     28       1/1/2021     $ 160,000.00       28      
4/1/2021      $ 89,928.04        28        10/1/2021      $ 74,138.96        28
       1/1/2022      $ 74,138.96        28        3/1/2022      $ 51,574.93    
29       2/1/2021     $ 160,000.00       29       5/1/2021      $ 89,928.04     
  29        11/1/2021      $ 74,138.96        29        2/1/2022      $
74,138.96        29        4/1/2022      $ 51,574.93     30       3/1/2021     $
160,000.00       30       6/1/2021      $ 89,928.04        30        12/1/2021  
   $ 74,138.96        30        3/1/2022      $ 74,138.96        30       
5/1/2022      $ 51,574.93     31       4/1/2021     $ 160,000.00       31      
7/1/2021      $ 89,928.04        31        1/1/2022      $ 74,138.96        31  
     4/1/2022      $ 74,138.96        31        6/1/2022      $ 51,574.93     32
      5/1/2021     $ 160,000.00       32       8/1/2021      $ 89,928.04       
32        2/1/2022      $ 74,138.96        32        5/1/2022      $ 74,138.96  
     32        7/1/2022      $ 51,574.93     33       6/1/2021     $ 160,000.00
      33       9/1/2021      $ 89,928.04        33        3/1/2022      $
74,138.96        33        6/1/2022      $ 74,138.96        33        8/1/2022  
   $ 51,574.93     34       7/1/2021     $ 160,000.00       34       10/1/2021  
   $ 89,928.04        34        4/1/2022      $ 74,138.96        34       
7/1/2022      $ 74,138.96        34        9/1/2022      $ 51,574.93     35    
  8/1/2021     $ 160,000.00       35       11/1/2021      $ 89,928.04        35
       5/1/2022      $ 74,138.96        35        8/1/2022      $ 74,138.96     
  35        10/1/2022      $ 51,574.93     36       9/1/2021     $ 160,000.00  
    36       12/1/2021      $ 89,928.04        36        6/1/2022      $
74,138.96        36        9/1/2022      $ 74,138.96        36        11/1/2022
     $ 51,574.93     37       10/1/2021     $ 160,000.00       37       1/1/2022
     $ 89,928.04        37        7/1/2022      $ 74,138.96        37       
10/1/2022      $ 74,138.96        37        12/1/2022      $ 51,574.93     38  
    11/1/2021     $ 160,000.00       38       2/1/2022      $ 89,928.04       
38        8/1/2022      $ 74,138.96        38        11/1/2022      $ 74,138.96
       38        1/1/2023      $ 51,574.93     39       12/1/2021     $
160,000.00       39       3/1/2022      $ 89,928.04        39        9/1/2022  
   $ 74,138.96        39        12/1/2022      $ 74,138.96        39       
2/1/2023      $ 51,574.93     40       1/1/2022     $ 160,000.00       40      
4/1/2022      $ 89,928.04        40        10/1/2022      $ 74,138.96        40
       1/1/2023      $ 74,138.96        40        3/1/2023      $ 51,574.93    
41       2/1/2022     $ 160,000.00       41       5/1/2022      $ 89,928.04     
  41        11/1/2022      $ 74,138.96        41        2/1/2023      $
74,138.96        41        4/1/2023      $ 51,574.93     42       3/1/2022     $
160,000.00       42       6/1/2022      $ 89,928.04        42        12/1/2022  
   $ 74,138.96        42        3/1/2023      $ 74,138.96        42       
5/1/2023      $ 51,574.93     Purchase       4/1/2022     $ 600,000.00      
Purchase       7/1/2022      $ 336,000.00        Purchase        1/1/2023      $
276,000.00        Purchase        4/1/2023      $ 276,000.00        Purchase  
     6/1/2023      $ 192,000.00  